Case 3:2

© oN HDA A F&F WY NY

wm NO NH HD HO NY ND ND HN KF KF KH KF KF KF KF KF KE
oN A Nh eh WH NY KH CO OO ON HD A fF W NY KF CO

\

 

Matthew Miller, Esq. (SBN 185741)

matt millermlaw. com

LAW OFICES OF MATTHEW MILLER
755 Fresca Court

Solana Beach, California 92075
Telephone: (858) 755-6688

Facsimile: (425) 962-7935

Attorney for Plaintiff Zachary Miller

ZACHARY MILLER, an individual,

Plaintiff,
vs.

EASY DAY STUDIOS PTY LTD, an
Australian proprietary limited company;
REVERB COMMUNICATIONS, INC.,
a California corporation; and DOES 1-
25 INCLUSIVE,

Defendants.

 

 

 

)-cv-02187-LAB-DEB Document 18-4 Filed 03/01/21 PagelID.242 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

Case No.: 3:20-cv-02187-LAB-DEB

DECLARATION OF J. GRANT
BRITTAIN IN SUPPORT OF
PLAINTIFF’S OPPOSITION TO
DEFENDANTS’ MOTION TO
STRIKE PLANTIFF’S
COMPLAINT PURSUANT TO
CALIFORNIA CODE OF CIVIL
PROCEDURE § 425.16

Date:
TIME:
CRTRM:
Judge:

March 15, 2021
11:15 AM.

14A

Hon. Larry A. Burns

-j-
DECLARATION OF J. GRANT BRITTAIN IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE
PLANTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE § 425.16

 
Case 3:2

© on NH nA F&F W NY

 

D-cv-02187-LAB-DEB Document 18-4 Filed 03/01/21 PagelD.243 Page 2 of 2

I, J. Grant Brittain, here by declare as follows:

1 Ihave been a skateboard photographer for forty-three (@) years, Iam
the founder and photo editor of two (2) skateboard magazines, Transworld
Skateboarding and The Skateboard Magazine, I am the recipient of the 204 Icon
Award from the Skateboarding Hall of Fame and have been an adjunct professor at
University California, San Diego. I have personal knowledge of the facts stated in
this declaration, and if called as a witness, could and would testify competently to
the truth of the facts as stated herein.

2. Ihave known and photographed Plaintiff Zachary Miller (“Miller”) for
over two (2) decades.

3 Miller is a world-class transition skateboarder and is well respected
within the skateboarding community.

4 Dueto Miller’s great skill as a professional skateboarder I have
included Miller in numerous editorial photographs in The Skateboard Magazine.

I declare under penalty of perjury of the laws of the United States and the State
of California that the foregoing is true and correct. Executed on this 1* day of March,
2021.

ST. Grant Buta
J. Grant Brittain

2.
DECLARATION OF J. GRANT BRITTAIN IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE
PLANTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE § 425.16

 

 
